          Case 1:19-cv-07136-LLS Document 52 Filed 12/23/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



AMERICAN BROADCASTING
COMPANIES, INC., DISNEY
ENTERPRISES, INC., TWENTIETH
CENTURY FOX FILM CORPORATION,
CBS BROADCASTING INC., CBS
STUDIOS INC., FOX TELEVISION
STATIONS, LLC, FOX BROADCASTING
COMPANY, LLC, NBCUNIVERSAL
MEDIA, LLC, UNIVERSAL TELEVISION                             Case No. 19-cv-7136-LLS
LLC, and OPEN 4 BUSINESS
PRODUCTIONS, LLC,

                    Plaintiffs,

               v.

DAVID R. GOODFRIEND and SPORTS
FANS COALITION NY, INC.,

                    Defendants.


       STIPULATION AND [PROPOSED] ORDER TO SUSPEND DEADLINE TO
               RESPOND TO PLAINTIFFS’ MOTION TO DISMISS

       The attorneys for Plaintiffs American Broadcasting Companies, Inc., Disney Enterprises,

Inc., Twentieth Century Fox Film Corporation, CBS Broadcasting Inc., CBS Studios Inc., Fox

Television Stations, LLC, Fox Broadcasting Company, LLC, NBCUniversal Media, LLC,

Universal Television LLC, and Open 4 Business Productions, LLC (collectively, “Plaintiffs”) and

Defendants David R. Goodfriend and Sports Fans Coalition NY, Inc. (collectively, “Defendants”)

hereby jointly request that the Court suspend the deadline for Defendants to file the opposition to

the Plaintiffs’ motion to dismiss Defendants’ counterclaims (Dkt. No. 49), currently set for

December 24, 2019.
         Case 1:19-cv-07136-LLS Document 52 Filed 12/23/19 Page 2 of 3



       The parties will be submitting a new proposed scheduling order to the Court, reflecting a

narrowing of the case pursuant to which Plaintiffs will be withdrawing the motion to dismiss as

unnecessary.

       The parties respectfully request that the Court enter the above Stipulation as the Order of

the Court.

Dated: December 23, 2019

/s/ R. David Hosp                                /s/ Gerson A. Zweifach
R. David Hosp                                    Gerson A. Zweifach
Elizabeth E. Brenckman                           Thomas G. Hentoff (pro hac vice)
ORRICK, HERRINGTON & SUTCLIFFE LLP               Joseph M. Terry (pro hac vice)
51 West 52nd Street                              WILLIAMS & CONNOLLY LLP
New York, NY 10019                               725 Twelfth Street, N.W.
Tel: (617) 880-1886                              Washington, DC. 20005
     (212) 506-3535                              Tel: (202) 434-5000
dhosp@orrick.com                                 gzweifach@wc.com
ebrenckman@orrick.com                            thentoff@wc.com
                                                 jterry@wc.com
Mark S. Puzella (pro hac vice)
Sheryl Koval Garko (pro hac vice)
222 Berkeley Street, Suite 2000                  Paul D. Clement (pro hac vice)
Boston, MA 02116                                 Erin E. Murphy (pro hac vice)
Tel: (617) 880-1896                              KIRKLAND & ELLIS LLP
     (617) 880-1919                              1301 Pennsylvania Avenue, NW
mpuzella@orrick.com                              Washington, DC 20004
sgarko@orrick.com                                Tel: (202) 389-5000
                                                 paul.clement@kirkland.com
Alexander P. Okuliar (pro hac vice)              erin.murphy@kirkland.com
1152 15th Street, N.W.
Washington, D.C. 2005-1706                       Attorneys for All Plaintiffs and Counterclaim
Tel: (202) 339-8431                              Defendants
aokuliar@orrick.com

Attorneys for Defendants and Counterclaim-
Plaintiffs David R. Goodfriend and Sports Fans
Coalition NY, Inc.
         Case 1:19-cv-07136-LLS Document 52 Filed 12/23/19 Page 3 of 3



SO ORDERED on this ____ day of December,
2019:



The Honorable Louis L. Stanton
United States District Judge
